Citation Nr: 1504959	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO. 12-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable evaluation of chronic lumbosacral strain (claimed as mechanical low back pain), prior to July 29, 2013.

2. Entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement syndrome prior to July 29, 2013.

3. Entitlement to an initial compensable evaluation of meniscal tear, left knee, prior to July 29, 2013.

4. Entitlement to an initial compensable evaluation of De Quervain's tenosynovitis, right wrist prior to July 29, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2014 the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  At the hearing, the Veteran expressly limited his appeal to entitlement to initial compensable evaluations for lumbosacral sprain, meniscal tear, and tenosynovitis of the right wrist, and entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement syndrome, prior to July 29, 2013.  The Veteran further expressed satisfaction with the current evaluations of the above listed disabilities.  As such, the Board finds that the Veteran has limited the scope of his appeal and the issues have been recharacterized as they appear on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The record reflects that the Veteran was afforded a VA examination in July 2013.  An August 2013 rating decision specifically cites to the July 2013 examination report.  However, the record is negative for a copy of the July 2013 examination report.  VA has a duty to obtain VA medical records pertinent to the Veteran's claim.  38 C.F.R. § 3.159(c).  As such, remand is necessary to obtain a copy of this examination report.

While the claim in is remand status, the RO should also obtain all available VA treatment records for the Veteran dated from March 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the July 2013 VA examination report and associate it with the claims file.  All attempts to obtain the report should be documented.

2.  Obtain all VA treatment records for the Veteran dated from March 2009 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




